UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1997


In Re:   JAMES K. BURKS, JR.,

                Petitioner.




                 On Petition for Writ of Mandamus.
                       (1:93-cr-00460-CMH-1)


Submitted:   March 23, 2012                 Decided:   March 29, 2012


Before NIEMEYER, SHEDD, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


James K. Burks, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             James K. Burks, Jr., petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his 18

U.S.C. § 3582(c) (2006) motion.              He seeks an order from this

court directing the district court to act.                   Our review of the

district court’s docket reveals that the district court entered

an   order     on   January       27,   2012,    denying       Burks’     motion.

Accordingly,    because     the   district    court    has    recently    decided

Burks’ case, we deny the mandamus petition as moot.                      We grant

leave   to   proceed   in   forma    pauperis.        We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                               PETITION DENIED




                                        2